Title: From Charles Francis Adams to John Adams, 7 November 1819
From: Adams, Charles Francis
To: Adams, John


				
					Dear John
					Washington November 7th: 1819.
				
				I am glad to find you so happy at college and I myself assure you I feel as much so here there is one thing I regret and that is the loss of Mr Gould for certainly let Ironside be himself whatever genius he may yet he does not know the right way of keeping school nor will he till he keeps order; but as it is now every boy in the school is talking from the minute he goes in till he comes out. I have had letters from Langdon and Dawes the former writes me that they have began Arithmetic and therefore I beg you will procure me Webber also; at School We have copied still more after your College there have been bills of the School printed in which the whole is taken in five classes the 1st: containing 27 the 2d 22 3rd: 48  37 4th: 48 5th: 47.As to Booth’s journal Mother’s is so angry with you for not answering him that No 2 won’t come Booth since he has been here has been so dreadfully sick that Mother gave him a dose of oil and now it has ended in a cough I did not expect he would live over it Remaining your affectionate Brother
				
					C F Adams
				
				
					Call for a pair of boots and shoes when you set out to come here.
				
			